the district court, appellant's claim fell outside the narrow scope of claims
                permissible in a motion to modify or correct an illegal sentence.         See
                Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Moreover,
                as a separate and independent ground to deny relief on the deadly weapon
                claim, the amended judgment of conviction correctly reflects that
                appellant was ultimately convicted of committing his crimes without the
                use of a deadly weapon and was sentenced accordingly. We therefore
                            ORDER the judgment of the district court AFFIRMED.




                                                    Hardesty


                                                                                    J.
                                                    Douglas


                                                                                    J.




                cc:   Hon. Elissa F. Cadish, District Judge
                      Tyrone B. Hutchins
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A